Hutcheson, Justice.
Where the bill of exceptions shows only a “certificate of service” signed by an attorney for the plaintiff in error, as follows: “This is to certify that I have this day mailed a copy of the within bill of exceptions, properly addressed, to the attorneys of record for the defendants in error specified in this bill of exceptions,” and no other sei'viee, or acknowledgment of service, or waiver of service appears, the writ of error will be dismissed on motion. Code, § 6-911; Clark v. *663Lyon, 48 Ga. 125; Albritton v. Tygart, 139 Ga. 231 (77 S. E. 28); Presley v. Jones, 139 Ga. 814 (78 S. E. 126); Gorman v. Central of Georgia Ry. Co., 141 Ga. 125 (80 S. E. 553); Ray v. Hardman, 146 Ga. 718 (92 S. E. 211).
No. 12426.
September 16, 1938.
Fugene Spradlin and Watkins, Grant & Watkins, for plaintiffs.
Henderson d Spence and Samuel D. Heivlett, for defendants.

Writ of error dismissed.


All the Justices concur.